                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ADAM JOHN ROBERT FARRAR,                         )
                                                 )
               Movant,                           )
                                                 )
         v.                                      )         No. 4:18-CV-1027-ERW
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on movant’s motion for reconsideration of the dismissal

of his “Verified Motion to Dismiss Indictment; Acquit Defendant and Vacate Conviction,”

which the Court construed as a motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. § 2255, and dismissed as time barred. See ECF Nos. 2 and 5. After reviewing the

grounds raised by movant, the Court will decline to alter or amend the judgment of this Court.

The Court concludes that movant’s motion fails to point to any manifest errors of law or fact, or

any newly discovered evidence. Instead, the motion merely revisits old arguments. Movant is

therefore not entitled to reconsideration of the dismissal of his § 2255 motion, and his motion for

reconsideration will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion for reconsideration is DENIED.

[ECF No. 6]
IT IS FURTHER ORDERED that no certificate of appealability shall issue.

Dated this 5th day of October, 2018.




                                       E. RICHARD WEBBER
                                       UNITED STATES DISTRICT JUDGE




                                       2
